Case 1:18-cv-24590-DPG Document 4 Entered on FLSD Docket 11/01/2018 Page 1 of 2




                                                    18-cv-24590-DPG




    Nov 1, 2018

                                                            s/ Alex Rodriguez
Case 1:18-cv-24590-DPG Document 4 Entered on FLSD Docket 11/01/2018 Page 2 of 2




                                                    18-cv-24590-DPG




    Nov 1, 2018

                                                            s/ Alex Rodriguez
